 1   CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
 2   RASMUSSEN LAW P.C.
     520 South 4th Street
 3   Las Vegas, Nevada 89101
     (702) 384-5563
 4   ctr@rasmussenlaw.com
     Attorney for Defendant
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                       )
                                                     )       Case No.: 2:19-cr-00133-APG-VCF
 9                                                   )
                            Plaintiff,               )
10                                                   )
     vs.                                             )       STIPULATION TO CONTINUE
11
                                                     )       SENTENCING
     ROBERTO BLANCAS-MATA,                           )
12
                                                     )
                            Defendant.               )
13
                                                     )
14

15
            IT IS HEREBY STIPULATED AND AGREED by and between defendant, ROBERTO
16
     BLANCAS-MATA, by and through his counsel, Chris T. Rasmussen, Esq., and the United
17
     States America, by its counsel Kevin D. Schiff, Assistant United States Attorney, that the above-
18
     captioned matter currently scheduled for sentencing on June 2, 2021 at 11:30 a.m. be vacated and
19
     continued for 60 days or for a time suitable to the court.
20
            This Stipulation is entered into for the following reasons:
21
            1. The parties agree to a continuance;
22
            2. Counsel for Defendant needs additional time to adequately prepare for sentencing;
23
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
24
     and the Defendant has no objection to this continuance;
25
            4. Denial of this request could result in a miscarriage of justice;
26
            5. For all the above- stated reasons, the ends of justice would best be served by a
27
     continuance of the sentencing date by 60 days.
28                                                       1
1
            6. This is the first request for continuance.
2
            DATED this 20th day of May, 2021.
3

4

5    /s/ Chris T. Rasmussen                                 /s/ Melanee Smith
6    CHRIS T. RASMUSSEN, ESQ.                               MELANEE SMITH
     Attorney for Defendant                                 Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2
 1   CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
 2   RASMUSSEN LAW P.C.
     520 South 4th Street
 3   Las Vegas, Nevada 89101
     (702) 384-5563
 4   ctr@rasmussenlaw.com
 5

 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                  )
                                                )    Case No.: 2:19-cr-00133-APG-VCF
 9                         Plaintiff,           )
                                                )
10          vs.                                 )    FINDINGS OF FACT AND
                                                )    CONCLUSIONS OF LAW
11                                              )
     ROBERTO BLANCAS-MATA,                      )
12
                                                )
13                         Defendant.           )
                                                )
14                                        FINDINGS OF FACT
15
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:
16
            1. The parties agree to a continuance;
17
            2. Counsel for Defendant needs additional time to adequately prepare for sentencing;
18
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
19
     and the Defendant has no objection to this continuance.
20

21
                                        CONCLUSIONS OF LAW
22
            1. Denial of this request would result in a miscarriage of justice;
23
            2. For all the above-stated reason, the ends of justice would best be served by a
24
     continuance of the sentencing date for 60 days.
25

26

27

28                                                     3
 1
                                UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                    )
                                                  )       Case No.: 2:19-cr-00133-APG-VCF
 5                         Plaintiff,             )
                                                  )
 6          vs.                                   )
                                                  )       ORDER
 7                                                )
     ROBERTO BLANCAS-MATA,                        )
 8                                                )
                           Defendant.             )
 9
                                                  )
10          Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for June 2,
11   2021, at the hour of 11:30 a.m., be vacated and continued to   August 4         , 2021, at the
12   hour of 10:00 a.m./p.m. in Courtroom 6C.
13          DATED this 21st day of May, 2021.
14

15
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                    4
